Citation Nr: 0719828	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  03-28 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of a subsistence allowance 
overpayment in the amount of $2,296.17.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active military service from August 1989 to 
April 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 decision of a Committee on Waivers and 
Compromises (CWC) at the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO at Huntington, West Virginia, now has jurisdiction over 
the case.

Unfortunately, the veteran's claim requires additional 
development, so the Board is remanding it to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify him if further action is required.


REMAND

It appears not all relevant documents have been obtained for 
consideration.  The April 2003 RO letter to the veteran 
informing him that his application for a waiver of the debt 
in question was denied references documents which 
the Board cannot locate in his claims file.  The CWC decision 
indicates his indebtedness resulted from collection of a 
Subsistence Allowance under the Vocational, Rehabilitation, 
and Employment (VR&E) Program, based on his enrollment at the 
Community College of Philadelphia.  The overpayment resulted 
when he withdrew from classes without informing his VR&E case 
manager.  The records sent to the Board for consideration in 
this appeal do not include an Education or VR&E folder 
concerning the veteran, although one most likely exists.

The April 2003 CWC letter further references a September 2002 
VA letter to the veteran that reportedly had instructed him 
to submit medical evidence in support of his assertion that 
he had withdrawn from classes due to illness.  But that 
letter also is not in the file, so it, too, needs to be 
obtained.



There also is the matter of the veteran's substantive appeal 
(VA Form 9).  He requested a hearing at the RO before the 
Board - also more commonly referred to as a Travel Board 
hearing.  But, as well, there is a handwritten notation of, 
"request a verbal informal hearing."  It is unclear whether 
he elected to have an informal hearing - in lieu of a Travel 
Board hearing, or whether a hearing was even scheduled as he 
requested, or whether instead he withdrew his hearing 
request, so this needs to be clarified.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The AMC shall coordinate with both the 
Huntington and Philadelphia ROs to ensure 
the veteran's VR&E folder and other 
documents related to this appeal, 
including the September 2002 letter 
mentioned, are obtained and associated 
with his claims file for consideration.

2.  Ask the veteran whether he still wants 
a hearing and, if so, the specific type 
(e.g., Travel Board with a Veterans Law 
Judge or a proceeding before a local 
decision review officer).  If the veteran 
indicates he wants a Travel Board or local 
hearing, the AMC shall refer the claims 
file to the RO to schedule the type of 
hearing requested at the earliest 
available opportunity.  Notify him of the 
date, time, and location of the hearing.  
Put a copy of this letter in his claims 
file.  If, for whatever reason, he fails 
to appear for the hearing or changes his 
mind and elects not to have a hearing, 
then also document this in his claims 
file.



3.  If the above development results in 
additional evidence not previously 
considered, then readjudicate the veteran's 
waiver application in light of the 
additional evidence.  If the application 
still is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



